Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-21-2005

Taylor v. Williamsons
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2158




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Taylor v. Williamsons" (2005). 2005 Decisions. Paper 978.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/978


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
BPS-254                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO. 05-2158
                                    ______________

                                 CHARLIE P. TAYLOR,
                                           Appellant

                                             v.

                               TROY WILLIAMSONS
                            Warden, FCI Allenwood MED.
                      ____________________________________

                    On Appeal From the United States District Court
                        For the Middle District of Pennsylvania
                              (D.C. Civ. No. 05-cv-00298)
                     District Judge: Honorable William J. Nealon
                    _______________________________________


 Submitted For Possible Summary Action Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                   June 3, 2005

          Before: RENDELL, FISHER and VAN ANTWERPEN, Circuit Judges

                                 (Filed: June 21, 2005)


                              _______________________

                                      OPINION
                              _______________________

PER CURIAM.

      Appellant Charlie Taylor, a federal inmate incarcerated at the Allenwood

Correctional Institution in White Deer, Pennsylvania, appeals the order of the United
States District Court for the Middle District of Pennsylvania denying his petition for writ

of habeas corpus filed pursuant to 28 U.S.C. § 2241. In 1999, Taylor pleaded guilty to

possession with intent to distribute a substance containing detectable amounts of cocaine

base and possession of a firearm in furtherance of a drug trafficking offense. The United

States District Court for the Eastern District of Virginia imposed sixty months

imprisonment for each sentence, consecutively. The United States Court of Appeals for

the Fourth Circuit affirmed the convictions and sentences, and the United States Supreme

Court denied certiorari review.

       In 2002, Taylor filed a motion pursuant to 28 U.S.C. § 2255 challenging his

conviction and sentence for both charges. The sentencing court vacated his conviction

and sentence for the firearm offense and ordered a re-sentencing on the drug offense.

Thereafter, the court vacated the drug conviction, as well, and reinstated the original

indictment, except for the firearm charge. The government then filed a superseding

indictment, and Taylor pleaded guilty to a drug offense of possession with intent to

distribute five grams or more of cocaine base. In March 2003, the court imposed 100

months imprisonment.

       In February 2005, Taylor filed the instant § 2241 petition alleging that his sentence

violates Blakely v. Washington, 124 S. Ct. 2531 (2004), and Apprendi v. New Jersey, 530
U.S. 466 (2000). In addition, Taylor asserted that because Blakely is an intervening

change in law, § 2255 is “inadequate or ineffective,” and thus § 2241 is available for



                                             2
relief. Adopting the Magistrate Judge’s Report and Recommendation, the District Court

found that Taylor’s petition challenging his sentence falls under § 2255, and that § 2255

is not an inadequate or ineffective remedy to test the legality of his detention. The court

also noted that Taylor’s Blakely/Apprendi claim lacks merit as he failed to recognize that

his sentence was based upon the superseding indictment filed in January 2003 (not the

original March 1999 indictment), which included a charge that permitted a 100-month

prison sentence under the Guidelines. Accordingly, the District Court dismissed the

§ 2241 petition for lack of jurisdiction. Taylor timely filed this appeal and a motion for

summary action.

       Summary action is warranted when “no substantial question” is presented by the

appeal. See 3d Cir. LAR 27.4; Cradle v. U.S. ex rel. Miner, 290 F.3d 536, 539 (3d Cir.

2002). After a careful review of the record, we will summarily affirm.1

       We agree with the District Court that Taylor’s claims fall within the purview of

§ 2255. A federal prisoner’s challenge to the legality of his conviction and sentence must

be raised in a § 2255 motion, except where the remedy under § 2255 would be

“inadequate or ineffective.” 28 U.S.C. § 2255; see In re Dorsainvil, 119 F.3d 245, 249

(3d Cir. 1997). We have held that § 2255 is not “inadequate or ineffective” for prisoners

seeking to raise an Apprendi claim in a § 2241 proceeding. See Okereke v. United States,



       1
        In reaching this disposition, we have fully considered, but reject, the arguments
presented in Taylor’s “Motion for Summary Action to Vacate, Remand, Set Aside or
Reverse Judgment.”

                                              3
307 F.3d 117, 120-21 (3d Cir. 2002). Like Apprendi, Blakely (and moreover, United

States v. Booker, 125 S. Ct. 738 (2005)), did not change the substantive law as to the

elements of the offense for which Taylor was convicted. Therefore, the District Court

properly determined that it lacked jurisdiction over Taylor’s claims. See In re Dorsainvil,
119 F.3d at 249. Taylor’s available avenue to seek relief is by filing a § 2255 motion in

the sentencing court, and if he has already pursued that vehicle, he can file an application

with the Court of Appeals for the Fourth Circuit for permission to file a second or

successive § 2255 motion. Although Taylor may face substantive and procedural hurdles

in presenting his claim in a § 2255 motion, that alone does not render a § 2255 motion an

“inadequate or ineffective” remedy. See Okereke, 307 F.3d at 120-21.

       In conclusion, because no substantial question is presented on appeal, the District

Court’s judgment will be affirmed.




                                             4